Citation Nr: 1438494	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Board remanded the case for additional evidentiary development.  The previous denials were continued in a December 2012 supplemental statement of the case, and the case has been returned to the Board for further appellate proceedings.  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The issues of entitlement to service connection for hypertension, hearing loss, and tinnitus have been raised by the record, and the Board referred these issues to the Agency of Original Jurisdiction (AOJ) in the July 2012 Board remand.  However, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran does not currently have a right ankle disability and has not had such a disability at any time during the pendency of his claim.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In July 2012, the Board remanded the claim and directed the AOJ to obtain outstanding VA treatment records and afford the Veteran a VA examination to determine the nature and etiology of a right ankle disability.  The AOJ obtained outstanding VA treatment records, and the Veteran was afforded a VA examination in July 2012.  The VA examiner provided the requested opinion and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in a December 2012 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in March 2007, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA medical examination in July 2012.  The examiner conducted an examination, performed the necessary testing, and provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination is adequate.  

Because is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Board notes that the Veteran is certainly competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran has reported recurrent right ankle symptoms during the appeal period.  See e.g., January 2009 VA treatment record.  Also, in a December 2008 VA treatment record, the Veteran reported a popping sound in the right ankle and feeling as if the ankle will "give out."  

However, the Board considers the diagnosis of a right ankle disability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of a right ankle disability is also not competent evidence, although the observed symptoms described may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinion that he has a current right ankle disability is of no probative value.    

Having considered the Veteran's reports of right ankle symptoms and his observations, the Board finds that the July 2012 VA examiner's medical opinion is of significant probative value, as the VA examiner has the requisite medical expertise, experience, and knowledge to render a diagnosis of a right ankle disability.  Further, the VA examiner based the opinion on the Veteran's history and lay statements.  Thus, the July 2012 VA examiner's opinion outweighs the Veteran's lay diagnosis of a right ankle disability.  The July 2012 VA examiner opined that the Veteran's in-service right ankle sprain and tendonitis did not have any residuals.  The VA examiner further opined that the Veteran has no diagnosis of a current right ankle disability, and the examiner noted that the x-rays show no abnormal findings.  

The Board acknowledges that the Veteran is receiving VA treatment for his right ankle symptoms, and he is prescribed a brace, cane, and pain medication.  The VA treatment records show diagnoses of right ankle arthralgia, or joint pain.  See e.g., September 2008 VA treatment record.  However, as the July 2012 VA examiner noted, the x-rays for the right ankle are noted as unremarkable.  See e.g., September 2008 and September 2012 VA treatment records; July 2012 VA examination and x-ray report.  The Board also acknowledges the Veteran's argument that because he has had problems with his right ankle since service, service connection for a right ankle disability is warranted.  

However, pain by itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, there is no evidence in the record of a competent diagnosis of a current right ankle disability besides a diagnosis of joint pain.  Therefore, service connection is not warranted for the right ankle pain alone.  The Board notes that the July 2012 VA examiner stated that the most likely etiology of the right ankle pain is the neurological symptoms associated with the Veteran's nonservice-connected lumbar back disability.  Because there is no competent evidence of a current right ankle disability, the preponderance of the evidence is against a finding that the Veteran has a current right ankle disability.

For these reasons, though the Board concedes that the Veteran incurred right ankle injuries in service and currently suffers from right ankle symptoms, the Board finds that the first Shedden element, a present disability, is not met, and service connection for a right ankle disability is therefore not warranted.  38 C.F.R. §§ 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability, the claim must be denied.  38 U.S.C.A. § 5107.   



ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


